FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10287

               Plaintiff - Appellee,             D.C. No. 2:03-CR-00559-RCJ

  v.                                             MEMORANDUM *

ANDREW COLSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Andrew Colson appeals from the district court’s order granting his 18 U.S.C.

§ 3582(c)(2) motion for sentence reduction. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

       Colson contends that the district court relied on impermissible factors when

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
it determined that he posed a potential danger to the community. The district court

did not err when it relied on Colson’s criminal history, the nature and

circumstances of the offense, and a prison disciplinary violation. See Dillon v.

United States, No. 09-6338, 2010 WL 2400109 at *6-7 (Jun. 17, 2010); U.S.S.G.

§ 1B1.10, cmt. 1(B)(iii).

      Colson also contends that even if the factors relied upon by the district court

were permissible, remand is appropriate so that this court may provide the district

court with guidance as to what factors it may consider when applying the

Sentencing Guidelines “Public Safety Consideration” policy statement articulated

in U.S.S.G. § 1B1.10. Because the district court relied upon permissible factors

any guidance would constitute an improper advisory opinion. See United States v.

Kaczynski, 551 F.3d 1120, 1124 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    08-10287